—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of Niagara Frontier Transportation Authority (defendant) for summary judgment. "A common carrier owes a duty to an alighting passenger to stop at a place where the passenger may safely disembark and leave the area” (Miller v Fernan, 73 NY2d 844, 846). In support of the motion, defendant established that it met its duty as a common carrier and cannot be held liable for the alleged failure to warn. Defendant established that its bus driver chose not to allow plaintiff to disembark at the designated bus stop area because the ground was muddy and instead proceeded to the intersection where plaintiff could safely step onto the curb and proceed across the street in the marked crossing area. In response, plaintiff failed to raise a *1013factual issue whether the marked crossing area was unsafe or whether the configuration of the intersection or the contour of the road was unsafe (cf., Connolly v Rogers, 195 AD2d 649, 651). (Appeal from Judgment of Supreme Court, Erie County, Howe, J.— Summary Judgment.) Present—Pine, J. P., Lawton, Fallon, Doerr and Balio, JJ.